 

Exhibit 10.2

 

Motivating the Masses

Compensation Structure

 

Position: President, COO

Employee: Susie Carder

 

As of May 1st, 2016 compensation will be broken into a few different categories.
As described below, each aspect will assist in growing the business and
compensating for efforts in each area. A 10% attrition rate will be deducted
from sales for all calculations to allow for natural attrition. Coaching will be
the exception as coaching commission is paid upon payment from client.

 

Salary: As of May 1st 2016 an Annual Salary of $200,000.00 will be paid
semi-monthly on the 15th and the last day of the month.

 

Executive Bonus: An executive bonus stipulated by the Board of Directors will be
provided based on the firm’s profitability.

 

Other:

Car Allowance

Phone Allowance

50% of Health Insurance

Section 79 Plan or equivalent $30,000 annually

 

Previous Coaching Clients: As of 1-21-16, previous clients being coached will be
paid out at old rates.

 

All commissions, with the exception of Coaching Commission, will be paid out on
the 15th of the month following 30 days from the end of each event.

 

[tsig1ex99-2.jpg] 5/1/16   [tsig2ex99-2.jpg] 5/1/16 Employee Date   MTM Date

  



   

